
	
		I
		112th CONGRESS
		1st Session
		H. R. 1729
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Controlled Substances Act to authorize
		  certain practitioners other than physicians to dispense certain narcotic drugs
		  in schedule III, IV, and V for maintenance treatment or detoxification
		  treatment without obtaining annually a separate registration for that
		  purpose.
	
	
		1.Short titleThis Act may be cited as the
			 Opiate Addiction Treatment Act of
			 2011.
		2.Practitioners
			 eligible to dispense narcotic drugs in schedule III, IV, and V for maintenance
			 treatment or detoxification treatment without separate
			 registrationSection 303(g) of
			 the Controlled Substances Act (21 U.S.C. 823(g)) is amended—
			(1)in paragraph
			 (2)(B)(i), by striking qualifying physician and inserting
			 qualifying practitioner; and
			(2)in paragraph
			 (2)(G)—
				(A)in the matter
			 preceding subclause (I)—
					(i)by
			 striking the term qualifying physician and inserting
			 qualifying practitioner; and
					(ii)by
			 striking means a physician and inserting means a
			 physician, or a nurse practitioner with a graduate nursing degree,;
			 and
					(B)in subclauses (II), (IV), and (VII), by
			 striking the term physician each place such term appears and
			 inserting physician or nurse practitioner.
				
